DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-22 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 4/27/2022 on Kourosh Salehi.

The application has been amended as follows: 
a) Amend claim 15:
15.  (Currently Amended)  A method operating a vertical wind turbine with a plurality of  pitch motors and vertical blades each driven around a respective vertical blade axis and each vertical blade of the vertical blades is rotatably driven by a respective pitch motor from the plurality of pitch motors, the vertical blades having predetermined pitch angles, the operating the vertical wind turbine including controlling the pitch angle, at least in a partial load mode of the vertical wind turbine to rotate the vertical blades

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14, the prior art as a whole, either alone or in combination, fails to teach or suggest a vertical wind turbine comprising: a plurality of vertical blades; and a plurality of pitch motors, wherein each vertical blade axis is provided with and driven with at least one pitch motor from the plurality of pitch motors for motor-driven pivoting of each vertical blade of the plurality of vertical blades, and wherein the vertical wind turbine is configured to control a pitch angle of the blades at least 1) in a partial load mode of the vertical wind turbine such that the blades rotate with a constant tip speed ratio, and 2) in nominal operation mode of the vertical wind turbine such that the blades rotate with a nominal speed and with a variable tip speed ratio based on wind speeds.
Regarding claim 15, the prior art as a whole, either alone or in combination, fails to teach or suggest a method comprising: operating a vertical wind turbine with a plurality of  pitch motors and each vertical blade of the vertical blades is rotatably driven by a respective pitch motor from the plurality of pitch motors, the operating the vertical wind turbine including controlling the pitch angle, at least in a partial load mode of the vertical wind turbine to rotate the vertical blades with a constant tip speed ratio, and controlling the pitch angle in full-load mode of the vertical wind turbine to rotate the vertical blades with a nominal speed and with a variable tip speed ratio based on wind speeds.
Claims 2-3, 5-13, and 16-22 are considered allowable based on their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832